Breese, J. The demurrer was properly sustained to the plea in this case. No case can be found in the books, where a temporary injunction, like that set out in the plea, was ever held to be a bar to the recovery of a judgment in an action upon a note. It acts only upon the defendants named in the writ, and would operate to prevent payment, but not on the action of the court to render a judgment. By proceeding, the plaintiff might, possibly, subject himself to a contempt, but the court might proceed with the cause. If such an injunction could be pleaded in bar, it would amount to a complete satisfaction of the debt, as much so as actual payment. The appellants were called upon to produce authority for such a plea, but none is shown. It was regular for the clerk to assess the damages, on overruling the demurrer, and it is the uniform and correct practice. The judgment of the Circuit Court is affirmed. Judgment affirmed.